11 Cal. App. 2d 728 (1936)
THE PEOPLE, Respondent,
v.
JOHN JACOBSEN, Appellant.
Crim. No. 189. 
California Court of Appeals. Fourth Appellate District.  
February 17, 1936.
 W. M. Hahesy and J. M. Lopes for Appellant.
 U.S. Webb, Attorney-General, and John O. Palstine, Deputy Attorney-General, for Respondent.
 Marks, J.
 Defendant was charged with the offenses of robbery and extortion, in obtaining $10.55 from Elmer L. Carlton. He was also charged with a prior conviction of a felony, which he admitted. The jury found him guilty of extortion and not guilty of robbery, and this appeal followed from the judgment pronounced upon him. [1] He maintains that the evidence is not sufficient to support the verdict and judgment and complains of alleged errors of law occurring during the trial.
 The evidence discloses that defendant armed himself with a loaded rifle and went to the residence of Elmer L. Carlton and Robert Hayes and demanded the payment of $10.55; that the two men did not have the money; that defendant threatened them verbally and with his rifle; that Carlton told defendant he could get the money from his employer; that defendant marched the two men to the home of the employer, firing one shot over their heads about the time of their arrival there; that Carlton obtained the money from his employer and paid it to defendant; that this was done because of the threatening attitude and verbal threats of defendant which placed the two men in fear of their lives.
 This evidence is ample to sustain the verdict and judgment under the provisions of sections 518 and 519 of the Penal Code.
 We have examined the record and can find no prejudicial error in it.
 Judgment affirmed.
 Barnard, P. J., and Jennings, J., concurred.